


Exhibit 10.7


2014 Compensation Arrangements with Executive Officers
2014 Salaries


Officer
 
Title
 
2014 Base Salary
Mark Foley
 
President and Chief Executive Officer
 
$
500,000


Patrick Williams
 
Chief Financial Officer
 
$
320,000


Carl Lamm
 
Vice President, Operations
 
$
250,000


Sergio Garcia
 
Senior Vice President, General Counsel and Secretary
 
$
310,000


Keith Sullivan
 
Senior Vice President, Worldwide Sales and Marketing
 
$
325,000


Len DeBenedictis
 
Chief Technology Officer
 
$
300,000



Description of 2014 Bonus Plan
Pursuant to the ZELTIQ 2014 Corporate Bonus Plan (the “Plan”), each employee has
been assigned a target bonus equal to a percentage of that employee’s annual
base salary. Under the Plan, the target bonus as a percentage of base salary for
each of the Executive Officers is as follows:


Officer
 
Title
 
Percentage of Base Salary
Mark Foley
 
President and Chief Executive Officer
 
75
%
Patrick Williams
 
Chief Financial Officer
 
50
%
Carl Lamm
 
Vice President, Operations
 
45
%
Sergio Garcia
 
Senior Vice President, General Counsel and Secretary
 
45
%
Keith Sullivan
 
Senior Vice President, Worldwide Sales and Marketing
 
70
%
Len DeBenedictis
 
Chief Technology Officer
 
45
%

In the case of Mr. Foley, 100% of his bonus will be determined based upon
ZELTIQ’s achievement of the “Corporate Objective,” which is achieved if (1) the
company’s actual 2014 revenue equals the revenue set forth in the company’s
budget, and (2) the company’s actual 2014 EBITDA (earnings before interest,
taxes, depreciation and amortization)(excluding stock-based compensation) equals
the EBITDA (excluding stock-based compensation) set forth in the company’s
budget. In the case of the other Executive Officers, 70% of their respective
bonuses will be determined based upon ZELTIQ’s achievement of the “Corporate
Objective,” and the remainder based upon their respective performances as
against their respective individual goals, which are yet to be established.
No bonus will be achieved under the revenue component of the Corporate Objective
unless a specified minimum amount of 2014 revenue is recognized, and no bonus
will be achieved under the EBITDA (excluding stock-based compensation) component
of the Corporate Objective unless a specified minimum amount of 2014 EBITDA
(excluding stock-based compensation) is achieved. At the minimum levels, 50% of
the Corporate Objective component of target bonuses will be earned. For amounts
above these minimums, actual bonuses related to the Corporate Objective will
increase, with 70% of the Corporate Objective weighted to the revenue component,
and 30% weighted to the EBITDA (excluding stock-based compensation) component.
The maximum bonus payable is 200% of target bonus, which with respect to the
Corporate Objective will be reached if specified levels of each of the revenue
component and EBITDA (excluding stock-based compensation) component, in excess
of the amounts set forth in the company’s budget, are reached.


The Plan is subject to review and modification by the Compensation Committee of
ZELTIQ at its discretion, and the Compensation Committee is authorized to
increase or decrease the amount initially determined to be a bonus for each
participant under the Plan at its discretion.




--------------------------------------------------------------------------------




2014 Equity Grants
The stock options and restricted stock units (“RSUs”) granted to the Executive
Officers were as follows:
Officer
 
Title
 
Number of
Shares Subject
to Stock Options
 
Number of Shares
Subject to RSUs


Mark Foley
 
President and Chief Executive Officer
 
20,000


 
35,000


Patrick Williams
 
Chief Financial Officer
 
30,000


 
20,000


Carl Lamm
 
Vice President, Operations
 
5,000


 
10,000


Sergio Garcia
 
Senior Vice President, General Counsel and Secretary
 
7,500


 
12,000


Keith Sullivan
 
Senior Vice President, Worldwide Sales and Marketing
 
—


 
40,000


Len DeBenedictis
 
Chief Technology Officer
 
7,500


 
10,000



The stock options have an exercise price equal to the closing sale price of a
share of ZELTIQ common stock on the date of grant, and vest over four years. The
RSUs vest over four years.






